United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 9, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-20392
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

HERIBERTO LOPEZ-POCAZO,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. H-02-CR-639-ALL
                         --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Heriberto Lopez-Pocazo (“Lopez”) appeals following his

bench-trial conviction, on stipulated facts, of illegal re-entry

after deportation.   See 8 U.S.C. § 1326(a), (b)(2).    Lopez contends

that the district court erred in denying his motion to suppress

evidence.   He argues that he was illegally arrested and that he

was entitled to suppression of statements regarding his identity,

as well as to suppression of fingerprint evidence obtained




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20392
                                 -2-

following his arrest.   The Government contends that there was

no suppressible evidence.

     This court has held that neither a defendant’s identity

or his Immigration and Naturalization Service (“INS”) file are

suppressible, and this is true even if such evidence is obtained

through exploitation of an illegal detention.     See United States

v. Herrera-Ochoa, 245 F.3d 495, 498 & n.4 (5th Cir. 2001);

United States v. Roque-Villanueva, 175 F.3d 345, 346 (5th Cir.

1998).   Our review of the record reveals that evidence of Lopez’s

identity was introduced through documents that were a part of his

INS file.   Lopez has not shown that the district court reversibly

erred by refusing to suppress such evidence.

     This court has not decided whether fingerprint evidence

is suppressible in a prosecution pursuant to 8 U.S.C. § 1326.

However, in view of the other stipulated evidence of record,

which established the elements of an illegal reentry offense, we

are satisfied that the error, if any, in refusing to suppress the

fingerprint evidence was harmless.     See United States v. Flores-

Peraza, 58 F.3d 164, 166 (5th Cir. 1995); United States v. Aucoin,

964 F.2d 1492, 1499 (5th Cir. 1992).    We decline to expend

additional judicial resources to resolve the suppression issue.

See United States v. Willingham, 310 F.3d 367, 373 (5th Cir.

2002), cert. denied, 123 S. Ct. 1368 (2003).    The judgment of

the district court is AFFIRMED.

     AFFIRMED.